Case: 16-50485      Document: 00513818830         Page: 1    Date Filed: 01/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-50485                                   FILED
                                  Summary Calendar                           January 3, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RANDLE JACKSON, III,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:09-CR-168-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Randle Jackson, III, appeals his sentence imposed upon revocation of his
supervised release after his convictions for possession of a firearm and
ammunition by a felon. Jackson argues that the district court plainly erred in
using an improper sentencing range from the supervised release revocation
policy statement.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50485    Document: 00513818830     Page: 2   Date Filed: 01/03/2017


                                 No. 16-50485

      While serving the sentences for his felon in possession convictions,
Jackson escaped from custody.      That resulted in an additional conviction.
Jackson began serving his supervised release terms for both his felon in
possession and escape convictions on August 29, 2014, his supervision was
revoked in both cases, and in both he was sentenced to concurrent terms of
seven months of imprisonment plus an additional two-year term of supervised
release. On June 2, 2015, Jackson began his second supervised release terms,
and, at a revocation hearing in both cases held on April 20, 2016, Jackson
admitted to again violating supervised release. The district court sentenced
Jackson to terms of imprisonment of 12 months and one day to be served
concurrently in both cases with no additional supervised release. Jackson
made no objection to the sentence imposed.
      The Government argues that the concurrent sentence doctrine applies
and that we should decline to consider Jackson’s challenge to his sentence in
the felon in possession cases because he is not challenging his concurrent
sentence in the escape case.     Under the concurrent sentence doctrine, an
appellate court may decline to review a substantive challenge to a sentence
when the sentence on the challenged conviction is being served concurrently
with an equal or longer sentence on a valid conviction. United States v. Collins,
774 F.3d 256, 261 (5th Cir. 2014). “Under this doctrine, a tool of judicial
economy, the existence of one valid sentence makes unnecessary the review of
other sentences that run concurrently with it.” United States v. Soape, 169
F.3d 257, 266 n.4 (5th Cir. 1999). Applying the doctrine in a manner that
removes the adverse collateral consequences of the sentence, we have adopted
the policy of vacating the unreviewed sentence and suspending imposition of
that sentence, while the valid conviction remains untouched. United States v.




                                       2
    Case: 16-50485    Document: 00513818830     Page: 3     Date Filed: 01/03/2017


                                 No. 16-50485

Stovall, 825 F.2d 817, 824 (5th Cir.), amended by later opinion, 833 F.2d 526
(5th Cir. 1987).
      The district court imposed sentences of 12 months and one day to run
concurrently upon the revocation of supervised release in this case and in the
escape case. Applying the concurrent sentence doctrine, we decline to review
the revocation sentence in this case, vacate the revocation sentence, and
remand with instructions to the district court to suspend imposition of the
sentence. See Stovall, 825 F.2d at 824. Declining to review the revocation
sentence serves the interests of judicial economy.        Id.   Application of the
doctrine is also favored in a case such as this in which the challenge to the
concurrent sentence is not related to guilt or innocence. Id.
      SENTENCE VACATED AND REMANDED WITH INSTRUCTIONS.




                                       3